Citation Nr: 1637802	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-41 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for urethral blockage.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for right knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for left knee disability.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, at the time the issues were certified to the Board, the Veteran was represented by attorney J. Michael Woods.  See February 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  In a July 2015 statement, the Veteran indicated that he wished to release his attorney as representative and that he planned to pursue the case on his own or with a new representative.  In August 2015, the Veteran submitted a statement that he planned to proceed by representing himself.  In a July 2016 statement, the Veteran indicated that he sought other representation to no avail.  As the Veteran has indicated that he wishes to represent himself, the Board recognizes that the Veteran is proceeding pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were certified to the Board in June 2015, and the Veteran was notified of such in July 2015.  Although the Veteran did not request a Board hearing in his December 2014 substantive appeal, he requested a personal hearing before the Board in August 2015 correspondence.  

A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2015).  An appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2015).  A Veteran has 90 days from notification of certification to request a personal hearing from the Board.  38 C.F.R. § 20.1304(a).  As the Veteran's request for a hearing was made within the 90 day period, the Board must grant this request.  A remand is therefore necessary to schedule the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Clarify the type of Board hearing the Veteran is requesting and schedule the Veteran for the requested hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


